Citation Nr: 0022927	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In the veteran's substantive appeal he indicates that he has 
impaired hearing that is service related.  The report of the 
veteran's January 1969 service separation examination 
indicates that he has high frequency hearing loss.  The issue 
of entitlement to service connection for hearing loss is 
inferred and is referred to the RO for its consideration.

REMAND

In the veteran' September 1998 claim he indicated that he had 
applied for Social Security disability benefits.  Records 
relating to this application and any subsequent decision by 
the Social Security Administration have not been associated 
with the record on appeal.

In his substantive appeal, the veteran indicates that he has 
hearing loss and the report of a March 1999 VA examination 
also indicates that the veteran indicated that he had hearing 
loss.  As noted previously the report of his January 1969 
service separation examination indicates that he had high 
frequency hearing loss.  The record does not indicate that 
hearing loss has been considered in determining whether or 
not the veteran meets the criteria for a permanent and total 
disability rating for pension purposes or that the veteran 
has been afforded an audiology evaluation to evaluate any 
hearing loss.

A VA hospital discharge summary, relating to a period of 
hospitalization beginning July 21, 1998, on page 1, reflects 
the veteran's prior medical history was significant for 
portal hypertension.  It is unclear from the record whether 
the veteran currently has hypertension or whether he is 
taking medication for hypertension.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any disability since July 28, 1998.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, that have not 
been previously obtained.

2.  The RO should contact the Social 
Security Administration and request 
copies of all records, both medical and 
administrative, relating to any 
determination by it with regard to the 
veteran's entitlement to Social Security 
disability benefits.

3.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and extent of any hearing loss.  
All necessary tests and studies should be 
conducted and all findings reported in 
detail.

4.  The veteran should also be afforded a 
VA cardiology examination to determine 
the nature and extent of any 
cardiovascular disability.  All necessary 
tests and studies should be administered 
and all findings reported in detail.  The 
examiner should offer an opinion as to 
all current diagnoses that the veteran 
has and indicate symptoms related to 
these diagnoses.  The claims folder 
should be provided to the examiner for 
review.

5.  The RO should then readjudicate the 
issue on appeal and evaluate all 
identified disabilities.

6.  If the decision remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, that 
includes any appropriate laws and 
regulations not previously provided, and 
be provided the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).







